DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-4, 15, 17-20 are amended.  Claim 24 is newly added.  Claim 5 was cancelled.  Claims 1-4 and 6-24 are now pending.  

Response to Arguments
Applicant’s arguments, see pgs. 11-12, filed 12/28/2020, with respect to claims 1 and 18 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of claim 1 and claim 3 respectively have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-24 are rejected rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 18 both state that a contact pressure sensor is configured or used to measure a contact pressure of the object while the plurality of pulse wave signals are measured.  The broadest reasonable interpretation of this limitation in view of the specification could include any kind of contact pressure of the object beyond that taught by the specification.  The claims state that the pulse waves and contact pressure of an object are obtained.  The Office assumed the object is actually a person that is using the device.  Fig. 13A shows an embodiment of a watch.  The watch emits light waves into the person and measures reflected light that is modulated by the blood flow of the person (i.e. the claimed pulse waves).  The watch also measures contact pressure between the person and the watch.  However, contact pressure could refer to some other pressure such as a secondary cuff that may be strapped to the person.  Applicants do not have possession of the full scope of the claims.  The Office suggests amending the claims to indicate that it is contact pressure between the apparatus and the person/object.  
Claims 1-18 also recite that bio-information is obtained at the end after the steps/functions are performed.  The broadest reasonable interpretation would include other types of bio-information not contemplated by the specification.  For example, bio-information could include other information drawn from the oscillometric waveform such as breathing rate.  Additionally, the claim states that the bio-information is obtained “based on” the oscillometric 
Conclusion
Claims 1-24 are rejected.
No prior art rejections are included in this Office Action.  The Office anticipates that pending resolution of the above issues, the claims would likely be allowed.  An updated search of the prior art indicates that the inventive subject matter is not taught or suggested in the arts.  In each case, an apparatus and method for measuring bioinformation where pulse wave signals and simultaneously measured contact pressure are used to obtain an oscillometric signal was found to be taught by only one reference (the previously cited Mukkamala reference).  Based on the Office’s understanding of the invention, a PPG sensor is used to acquire pulse wave signals.  The pressure exerted at the point of contact on the person where the pulse waves are obtained is also measured.  This data can be used to estimate/approximate an oscillometric waveform (oscillometric waveforms are typically obtained by varying pressure at a measurement site with an inflatable cuff and recording the pulse wave at the cuff site).  Once an oscillometric waveform is obtained, known methods of estimating parameters can be used to estimate blood pressure such as MAP, DIA, and SYS pressure.  Mukkamala teaches this method.  However, this invention differs in that the pulse waves are processed to yield a difference signal (difference of the derivatives of two of the waveforms).  An oscillometric waveform estimated from this difference signal is used to estimate at least one of the parameters noted in claim 9 (at least one of blood pressure, vascular age, arterial stiffness, aortic pressure waveform, vascular compliance, stress index, and degree of fatigue).  The Office has identified at least one reference where a derivative of an oscillometric signal can be used to estimate PTT which can then be used to estimate MAP, SYS, and DP (Batkin et al. (US 2012/0283583) – see [0064]).  It is also known that taking differences in signals also allows for noise rejection.  Modifying Mukkamala et al. in view of Batkin to reject the claim in the Office’s opinion however is not obvious without hindsight.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO Q TRAN/Examiner, Art Unit 3791                         


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791